UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-7896


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

VICTOR V. JAMES, a/k/a Vic,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   Terry L. Wooten, District Judge.
(4:09-cr-00073-TLW-15)


Submitted:   February 21, 2013              Decided:   February 26, 2013


Before AGEE and    DAVIS,   Circuit   Judges,    and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Victor V. James, Appellant Pro Se.      Arthur Bradley Parham,
Assistant United States Attorney, Florence, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Victor    V.   James   appeals        the   district    court’s      order

granting   the   Government’s     Fed.      R.    Crim.   P.   35(b)      motion    to

reduce his sentence. *      On appeal, we confine our review to the

issues raised in the Appellant’s brief.                See 4th Cir. R. 34(b).

Because James raises no issue pertaining to the district court’s

disposition in his informal brief, he has forfeited appellate

review   of   the    court’s   order.        Accordingly,         we   affirm      the

district   court’s    judgment.      We      dispense     with     oral    argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.

                                                                           AFFIRMED




     *
       Although the district court granted the Rule 35(b) motion,
James presumably seeks to appeal the extent of the sentence
reduction.



                                        2